Citation Nr: 0312951	
Decision Date: 06/16/03    Archive Date: 06/24/03

DOCKET NO.  00-10 586	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for the veteran's cause of 
death. 


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

J. Kang, Associate Counsel




INTRODUCTION

The veteran had active service from July 1942 to September 
1945.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an October 1999 rating decision from the 
Oakland, California, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied entitlement to service 
connection for the cause of the veteran's death.  By letter 
dated later that same month, the RO also denied entitlement 
to Dependency and Indemnity Compensation (DIC) benefits based 
on the provisions of 38 U.S.C.A. § 1318, death pension and 
accrued benefits. In the October 1999 notice of disagreement, 
the appellant expressed disagreement only with the rating 
decision pertaining to the issue of service connection for 
the cause of death.

The appellant perfected an appeal with regard to only the 
issue of service connection for cause of death; thus, that is 
the only issue certified for appellate consideration.

In March 2001, the Board issued a remand that required the RO 
to further develop the appellant's claim under the new duty 
to assist regulations.  While the RO satisfied the 
requirements of the Board remand, the appellant was 
unresponsive to the RO's attempts in obtaining evidence 
necessary to substantiate her claim.  


FINDINGS OF FACT

1. All information and evidence necessary for an equitable 
disposition of the appeal have been obtained.

2.  During his lifetime the veteran was service-connected for 
sinusitis and low back strain.  He had no other adjudicated 
service-connected disabilities.

2. The veteran died in April 1999.  The death certificate 
shows the immediate cause of death as respiratory arrest due 
to acute myelogenous leukemia.

3. There is no competent and probative evidence that 
associates the veteran's leukemia with his period of military 
service.

4. No disability of service origin is shown by competent 
evidence to have caused or contributed to the veteran's 
death.


CONCLUSION OF LAW

No service-connected disability caused or contributed 
materially and substantially to cause the veteran's death. 38 
U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that subsequent to the appellant's appeal, 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), was signed into law.  It 
is codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002).  The liberalizing provisions of the 
VCAA are applicable to the issue on appeal.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  

The Act eliminates the requirement that an appellant submit 
evidence of a well-grounded claim, and provides that VA will 
assist an appellant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to an appellant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also requires VA to notify the appellant and 
the appellant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
appellant and the appellant's representative, if any, of 
which portion, if any, of the evidence is to be provided by 
the appellant and which part, if any, VA will attempt to 
obtain on behalf of the appellant.  38 U.S.C.A. § 5103(a) 
(West 2002); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001)(to 
be codified as amended at 38 C.F.R. § 3.159(b)); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002). 

In a letter dated May 2001, the RO informed the appellant of 
the medical and other evidence needed to substantiate her 
claim, of what medical or other evidence she was responsible 
for obtaining, and of what evidence VA would undertake to 
obtain.  The appellant did not respond to the VCAA 
notification. 

Subsequently, the RO issued a request for information in 
response to a March 2001 Board remand.  The appellant was 
asked to provide authorization to release medical treatment 
records from Dr. Steven Scates, as identified on the 
veteran's April 1999 death certificate.  By these actions, 
the RO complied with the VCAA notification requirements.  
Charles v. Principi, 16 Vet. App. 370 (2002); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

The appellant failed to provide authorization to obtain Dr. 
Scates' records, or respond to the questionnaire about the 
veteran's asbestos exposure.  There is no evidence of other 
outstanding records.

The VCAA requires that VA afford a medical examination or 
obtain a medical opinion when such an examination or opinion 
is necessary to make a decision on the claim.  An examination 
or opinion is deemed necessary when there is competent 
evidence that a claimant has a current disability, or 
persistent or recurrent symptoms of a disability; there are 
indications that the disability may be associated with active 
service; and the record is insufficient to decide the claim.  
38 U.S.C.A. § 5103A(d).  The evidence of a link to service 
must be competent.  Wells v. Principi, No. 02-7404 (Fed. Cir. 
April 29, 2003).  In this case, the appellant has offered 
only her opinion that the cause of the veteran's death was 
related to service.  However, as a lay person she is not 
competent to offer an opinion as to medical causation.  
Grottveit v. West, 5 Vet. App. 91, 93 (1993).

The RO has obtained all identified medical evidence pertinent 
to the claim and the appellant has not identified other 
evidence to substantiate her claim.  In sum, the facts 
relevant to the appellant's claim have been properly 
developed and there is no further action to be undertaken to 
comply with the provisions of the VCAA and the implementing 
regulations.  The Board will proceed to decide the veteran's 
claim on the merits.


Factual Background

The veteran's service medical records are negative for any 
complaint, treatment, or diagnosis of leukemia or asbestos 
exposure.  In July 1942, the veteran was found qualified for 
enlistment.  A chest x-ray report from May 1945 was 
essentially negative for any findings.  The veteran was found 
qualified for separation with no defects reported or claimed. 

The veteran's claims for compensation in November 1945 and 
April 1946 do not report leukemia or asbestos exposure.  A VA 
eyes/ears/nose/throat examination contains no findings 
referable to leukemia or asbestos exposure.  

The veteran died in April 1999, at the age of 84.  The 
certificate of death shows that the immediate cause of death 
was respiratory arrest due to acute myelogenous leukemia that 
had had its onset nine months prior to death. 


Legal Criteria

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein. 38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2002).  Where a veteran served for at least 
90 days during a period of war and certain chronic diseases, 
such as malignant tumors, become manifest to a degree of 10 
percent within one year from the date of termination of such 
service, such diseases shall be presumed to have been 
incurred in service, even though there is no evidence of such 
diseases during the period of service.  38 U.S.C.A. §§ 1101, 
1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2002).  
Service connection may also be granted for a disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d).

In order to establish service connection for the cause of the 
veteran's death, it must be shown that a service-connected 
disability caused the death, or substantially or materially 
contributed to it.  A service- connected disability is one 
which was incurred in or aggravated by active service, one 
which may be presumed to have been incurred during such 
service, or one which was proximately due to or the result of 
a service-connected disability. 38 U.S.C.A. § 1310; 38 C.F.R. 
§ 3.312.

The death of a veteran will be considered as having been due 
to a service-connected disability when such disability was 
either the principal or contributory cause of death. 38 
C.F.R. § 3.312(a).  The service-connected disability will be 
considered the principal (primary) cause of death when such 
disability, singly or jointly with some other condition, was 
the immediate or underlying cause of death or was 
etiologically related thereto.  38 C.F.R. § 3.312(b).  

The service-connected disability will be considered a 
contributory cause of death when it contributed substantially 
or materially to death, that it combined to cause death, or 
that it aided or lent assistance to the production of death.  
It is not sufficient to show that it causally shared in 
producing death, but rather it must be shown that there was a 
causal connection. 38 C.F.R. § 3.312(c).  The debilitating 
effects of a service-connected disability must have made the 
veteran materially less capable of resisting the fatal 
disease or must have had a material influence in accelerating 
death. See Lathan v. Brown, 7 Vet. App. 359 (1995).

With regard to the merits of the claim, the Board notes that 
neither the death certificate nor any other medical evidence 
of record links the service connected low back strain or 
sinusitis to the cause of the veteran's death. 

The Board has, however, considered whether service connection 
is warranted for disability that caused or contributed to the 
veteran's death.  The appellant has argued that that the 
veteran was exposed to asbestosis from insulation used in his 
Coast Guard ship's hot water piping, bulkhead walls, and 
ceilings.  She further asserts that the exposure to 
asbestosis caused the fatal leukemia.  

As noted earlier, the appellant has provided no probative 
evidence linking the fatal acute myelogenous leukemia to a 
disease or injury in service.  Specifically, there is no 
evidence that the fatal leukemia was caused or aggravated by 
exposure to asbestos during service.

Accordingly, the evidence is against the appellant's claim, 
and it must be denied.


ORDER

Entitlement to service connection for the veteran's cause of 
death is denied.  


	                        
____________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

